Citation Nr: 0941537	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
pain with right trapezius spasm, also claimed as muscle 
injury and pain radiating from neck to tailbone.

2.  Entitlement to service connection for back pain with 
right trapezius spasm, also claimed as muscle injury and pain 
radiating from neck to tailbone.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, that denied the benefit 
sought on appeal.  The Veteran, who had active service from 
July 1967 to July 1969, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  

The issue of entitlement to service connection for back pain 
with right trapezius spasm on the merits.  


FINDINGS OF FACT

1.  An unappealed October 1990 rating decision denied service 
connection for back pain with right trapezius spasm.

2.  Certain evidence received since the October 1990 rating 
decision is not cumulative of the evidence of record 
considered at the time of the pervious denial, relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for back pain with right 
trapezius spasm, and raises a reasonable possibility of 
substantiating the claim.

4.  The Veteran's tinnitus was not manifested during service, 
nor is it otherwise causally or etiologically related to his 
active service.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision which denied a claim of 
entitlement to service connection for back pain with right 
trapezius spasm is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  New and material evidence has been received since the 
October 1990 rating decision, and the claim of service 
connection for back pain with right trapezius spasm is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156 
(2009).

3.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2005, June 2005, and April 2006  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1 
(2006).

Moreover, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

New and Material Evidence

Review of the record shows that service connection for back 
pain with right trapezius spasm was first denied by rating 
decision in October 1990.  The Veteran was informed of the 
decision and informed of his appellate rights in connection 
with the October 1990 rating denial; however he did not 
appeal that decision.  Therefore, the October 1990 rating 
decision is final.  38 U.S.C.A. § 7105(c).  

In February 2005, the appellant submitted a statement that 
included a complaint of his continued back disability.  In an 
August 2005 rating decision, the RO denied reopening of the 
claim.  The present appeal ensued.  

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has held VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet.App. 273, 283 (1996).  The 
October 1990 RO rating decision is the most recent final 
disallowance of the claim involving entitlement to service 
connection for back pain with right trapezius spasm.  

The Veteran's claim to reopen his prior claim involves the 
underlying issue of service connection for back pain with 
right trapezius spasm.  Service connection will be granted if 
it is shown that the Veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain: (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).   

The evidence of record at the time of the October 1990 denial 
included service treatment records and a VA examination.  The 
service treatment records contained evidence of a motorcycle 
accident for which the Veteran was treated for first and 
second degree grass burns on his back.  He is currently 
service connected for the residual scars.    

The original appeal was denied due to a lack of evidence 
showing that the Veteran's back pain with right trapezius 
spasm was related to service.  Since the October 1990 RO 
decision, the Veteran has submitted an opinion from a private 
chiropractor stating, essentially, that the Veteran's 
injuries could have been sustained due to a traumatic injury 
during service which resulted in degenerative arthropathy of 
the cervical spine that had mostly gone untreated for several 
years worsening his condition and causing spasms and chronic 
pain as a result.  He stated that traumatic injuries are a 
leading cause of chronic neck and back pain due to the 
natural reparative fibrotic process which the examiner 
believed had manifested with the Veteran.  

This statement is not cumulative of the evidence of record 
considered at the time of the October 1990 denial.  It 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for back pain with 
right trapezius spasm, specifically the issue of whether the 
Veteran's current back disability was manifested during 
service or otherwise related to service.  It also raises a 
reasonable possibility of substantiating the claim.  As such, 
the Board finds that the Veteran has submitted new and 
material evidence and the issue of entitlement to service 
connection for back pain with right trapezius spasm should be 
reopened.  The Board addresses the issue of service 
connection on the merits in the REMAND portion of the 
decision below.

Service Connection - Tinnitus

As stated above, applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

On the Veteran's August 1966 entrance examination Report of 
Medical History, the Veteran marked yes when asked have you 
ever had or have you now ear, nose, or throat trouble; 
however, the examiner did not note tinnitus as a complaint 
related to this response.  Upon the August 1966 entrance 
examination Report of Medical Examination, the examiner noted 
the Veteran's ears as clinically normal.  

In July 1968, the Veteran was seen with difficulty hearing 
bilaterally.  Physical examination revealed a moderate amount 
of cerumen in both ears.  The examiner removed the cerumen.  
The left ear returned to normal hearing.  The right ear 
hearing remained fuzzy and distorted.  Physical examination 
revealed distorted tympanum with all landmarks gone and drum 
dullish white color.  

The Veteran received treatment in July 1968 for bilateral 
hearing loss increasing for three or four months.  The ears 
were syringed.  Physical examination revealed right tympanum 
distorted, abnormal in color, with landmarks obliterated.  
Treatment was not effective for two weeks.  

On the June 1969 separation examination Report of Medical 
History, the Veteran marked yes when asked have you ever had 
or have you now ear, nose, or throat trouble.  The examiner 
noted that he had ear trouble in Vietnam in 1968.  On the 
June 1969 separation examination Report of Medical 
Examination, the examiner noted the Veteran's ears as 
clinically normal.  

On a September 1988 enlistment examination Report of Medical 
History, the Veteran responded no when asked have you ever 
had or have you now ear, nose, or throat trouble or hearing 
loss.  On the corresponding Report of Medical Examination, 
the examiner noted the Veteran's ears as clinically normal.  

In March 2004, the Veteran complained of chronic earache for 
six months.  Symptoms were worse in the morning.  The Veteran 
noted that his ear felt like it was covered in water.  He 
also reported tinnitus since the Vietnam War.  He stated that 
symptoms improve upon yawning.  The Veteran's ear exam was 
unremarkable except for a speck of cerumen.  He had no 
mastoid tenderness and no significant hearing deficit.  

In July 2004, the Veteran reported having a bilateral low-
level constant buzzing for the past year that was equal 
bilaterally and not worsening.  The Veteran noted significant 
service noise exposure.  The examiner found the Veteran's 
hearing within normal limits bilaterally.  

The Veteran was afforded a VA audiological examination in 
March 2008.  The Veteran stated that during Vietnam he was in 
communications in an artillery battery stationed by an 
airstrip.  He had no hearing protective devices.  He 
experienced ringing in his ears after firing artillery guns.  
The Veteran noted that his tinnitus was intermittent during 
service and became constant many years ago.  The examiner 
reported a history of cerumen removal and external otitis 
with hearing complaints in 1968.  She found no tinnitus 
complaints during service.  The examiner noted that due to 
lack of complaints during service or at separation and delay 
in onset of the constant tinnitus, the Veteran's current 
tinnitus is not at least as likely as not caused by military 
noise exposure.  

Based on this record, the Board finds that a preponderance of 
the evidence is against a claim of entitlement to service 
connection for tinnitus.  The Board notes that although the 
Veteran had complaints relating to his ears in service, those 
complaints never included ringing or buzzing.  The Veteran 
now reports that he did suffer intermittent ringing in his 
ears after firing; however, the VA examiner noted in March 
2008 that the first complaint of constant tinnitus did not 
come for years after separation from service.  The Board 
notes that a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

While acknowledging the Veteran's belief that his tinnitus is 
due to service, it is well established that as a lay person, 
the Veteran is not considered capable of opining as to the 
nature or etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Veteran is certainly competent 
to testify as to symptoms such as ringing or buzzing in the 
ear which are non-medical in nature; however, he is not 
competent to render a medical diagnosis or etiology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  

To the extent that the Veteran may be deemed competent to 
actually diagnosis his tinnitus, the Board finds that the 
Veteran's more recent statements to the effect that his 
tinnitus began in service to lack credibility and probative 
value given that the Veteran previously, as late as September 
1988 almost two decades following separation from service, 
denied any complaints regarding his ears.  No medical 
evidence in the record finds a relation between active 
service and the Veteran's current tinnitus.  The only medical 
opinion in the file was provided by the VA examiner in March 
2008, and the Board finds that the probative value of this 
opinion is greater and outweighs statement by the Veteran to 
the contrary.  The examiner opined that it is not at least as 
likely as not that the Veteran's current tinnitus is due to 
service noise exposure.  There is no contrary medical opinion 
of record.  

As such, the Board finds that a preponderance of the evidence 
is against the claim of entitlement to service connection for 
tinnitus.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material having been received, the claim of 
entitlement to service connection for back pain with right 
trapezius spasm is reopened, and to this extent only, the 
appeal is granted.

Service connection for tinnitus is denied.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made regarding the issue of entitlement to service 
connection for a back disability.  The Veteran has submitted 
a private medical opinion dated July 2009 stating that the 
Veteran's current disability could be related to a traumatic 
injury, which resulted in degenerative arthropathy of the 
cervical spine and had mostly gone untreated for several 
years, worsening his condition and causing spasms and chronic 
pain as a result.  The examiner based this opinion on a 
physical examination and the fact that traumatic injuries are 
a leading cause of chronic neck and back pain due to the 
natural reparative fibrotic process.  However, a mere 
possibility is not enough to substantiate a claim for service 
connection.  The evidence must show that it is at least as 
likely as not (a 50% or greater probability) that the 
Veteran's current disability is related to his in-service 
injury.  

The record contains a second nexus opinion, which was 
provided by a VA examiner in March 2008.  This opinion states 
that the current cervical spine, thoracolumbar spine, and 
right trapezius muscle disabilities were less likely than not 
(less than a 50/50 probability) caused by or a result of the 
motorcycle accident in service.  Although he provided a 
thorough examination, the VA examiner failed to provide any 
rationale for his negative nexus opinion.  He also did not 
address the Veteran's in-service complaints, including a 
complaint of recurrent back pain on his June 1969 separation 
examination which the examiner related to the Veteran's 
motorcycle accident and July 1969 records reporting pain in 
the back and left shoulder.  

Once the Secretary determines that an examination or opinion 
is required to decide a claim, VA is required to ensure that 
such an examination or opinion is adequate; if it is not "it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl 
v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a 
medical opinion "must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 
417, 422 (1995) (concluding that inadequate medical 
evaluation frustrates judicial review).  The Board finds that 
the current VA examination requires further explanation and 
rationale.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

If possible, the claims file should be 
referred to the same examiner who 
conducted the March 2008 VA examination.  
(If the same examiner is not available, 
the claims file should be referred to 
another appropriate examiner.)  The 
examiner should extend his comments to 
include a current opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's has a current back disorder that 
is related to a motorcycle accident 
incurred while in service.  In doing so 
the examiner should address the June 1969 
and July 1969 service treatment records 
showing complaints of shoulder and back 
pain, as well as the July 2009 letter from 
the Veteran's chiropractor.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


